Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Bao Tran on 11/04/2021.
The application has been amended as follows: Specification – Page 6 Line 3 - and thus six relief spots are provided, one in each of the internal 60o corners --
Claim 8 Line 1 – comprising six relief spots, one on each of an internal 60o corners.
Claim 11 line 9 --applying torque to the tool to remove the sensor body –
Claim 19 Line 1 – comprising six relief spots, one on each of an internal 60o corners.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 the closes prior art of Timoty (US 2010/0282030), Taylor(US 8752455) and Atkinson(US 2004/0035260) does not teach, suggest nor discloses or make obvious the combination of a tool to remove a sensor body with a predetermined height having at least a substantially circular base, the base having a substantially hexagonal interior extending away from the circular base from said base to a free distal end and wherein the tool height is equal to or less than the predetermined height
Regarding Claim 11 the closes prior art of Timoty (US 2010/0282030), Taylor(US 8752455) and Atkinson(US 2004/0035260) does not teach, suggest nor discloses or make obvious the method to remove a sensor body receiving with the substantially hexagonal interior the sensor body having corners and wires extending from the sensor body; applying force to the tool to remove the sensor body; and handling a damaged corner of the sensor body with the corner relief in combination with all other limitations of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723